Citation Nr: 0947605	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for status post dislocation with closed reduction of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2001 to May 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia (in conjunction with the RO in 
Montgomery, Alabama) which denied the above claim.

In October 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

In an April 2009 statement, the Veteran made contentions 
suggesting that his service-connected left knee infrapatellar 
bursitis had increased in severity.  The Board does not have 
jurisdiction of this issue as it has not been adjudicated by 
the RO.  Absent a decision, a notice of disagreement and a 
substantive appeal the Board does not have jurisdiction of an 
issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran was initially granted service connection for 
status post dislocation with closed reduction of the right 
shoulder in a December 2002 rating decision and was assigned 
a 10 percent disability rating, effective May 4, 2002.  He 
submitted a claim for an increased rating in October 2006, 
contending that his right shoulder disability has worsened 
such that a higher disability rating was warranted.  

During the course of this appeal, the Veteran was formally 
examined by VA in November 2006.  However, the examination 
report does not discuss the current manifestations of the 
Veteran's right shoulder condition.  Thus, the examination 
report is not adequate for rating purposes.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA 
examination must contain reference to the pertinent criteria 
to be adequate).  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his status post dislocation with 
closed reduction of the right shoulder.  

Additionally, at his October 2009 hearing, the Veteran 
reported that he had been receiving treatment for his right 
shoulder from the Dr. Richard L. Sample since 2005.  Although 
an October 2009 letter from Dr. Sample is of record, to date, 
none of his treatment records have been associated with the 
claims file.  Additionally, the Veteran reported that he has 
received continuing treatment from Dr. Setzler and Dr. Roca 
at the Alabama Orthopedic Clinic.  However, to date, only a 
January 2009 radiology note has been associated with the 
claims file.  Accordingly, on remand, all relevant private 
and VA treatment records should be obtained.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the 
Veteran to identify any private medical 
care providers that have treated his 
right shoulder condition since 
separation from service in May 2002.  
After obtaining any required 
authorizations, the RO/AMC should make 
arrangements to obtain the Veteran's 
complete private treatment records.  
The Board is particularly interested in 
records from Dr. Richard L. Sample 
dated since 2005, and any treatment 
records from Dr. Setzler and Dr. Roca 
at the Alabama Orthopedic Clinic.  

2.  The RO/AMC shall obtain a complete 
copy of the Veteran's VA treatment 
records for a right shoulder condition 
from the Birmingham, Alabama, VA 
medical center dated since May 2005, 
and from the Montgomery, Alabama, VA 
medical center, dated since January 
2008.  

3.  The RO/AMC shall then schedule the 
Veteran for a VA orthopedic examination 
in order to determine the precise nature 
and severity of his right shoulder 
disability.  The claims file must be made 
available to and reviewed by the 
examiner.  All necessary tests, including 
x-rays if indicated, should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected status 
post dislocation with closed reduction of 
the right shoulder.  The examiner should 
conduct range of motion testing of the 
right shoulder.  The examiner should set 
forth whether there is malunion, 
nonunion, or dislocation of the clavicle 
or scapula.  It should also be indicated 
whether there is any loose movement.

The examiner should also report whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  

The examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right shoulder is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should discuss the degree of 
occupational impairment attributable to 
the service-connected right shoulder 
disability.  In particular, describe what 
types of employment activities would be 
limited because of the Veteran's service-
connected disability, what types of 
employment would not be limited (if any), 
and whether any limitation on employment 
is likely to be permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


